UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1976


CHRISTINE MARGARET THOMPKE,

                Plaintiff - Appellant,

          v.

CITY OF MYRTLE BEACH SOUTH CAROLINA; CITY OF MYRTLE BEACH
POLICE DEPARTMENT; ARRESTING OFFICER FRAKES, City of Myrtle
Beach South Carolina Police Department; AUTO BODY WORKS,
INCORPORATED; R. L. SUTTER, Officer; UNIDENTIFIED BUSINESS
ENTITIES 1 - 10, Seven other currently unidentified agencies
or businesses; UNIDENTIFIED INDIVIDUALS, Seventeen other
currently unidentified persons or people; OFFICER URSITS, City
of Myrtle Beach South Carolina Police Department,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cv-00452)


Submitted:   June 2, 2008                   Decided:   July 16, 2008


Before TRAXLER and KING, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Christine Margaret Thompke, Appellant Pro Se. Cynthia Graham Howe,
BATTLE, VAUGHT & HOWE, PA, Conway, South Carolina; Robert E.
Horner, Rebecca Laffitte, SOWELL, GRAY, STEPP & LAFFITTE, LLC,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Christine Margaret Thompke seeks to appeal the district

court’s order accepting the magistrate judge’s recommendation and

granting summary judgment in favor of Defendants in Thompke’s civil

action.   See Thompke v. Myrtle Beach, No. 4:05-cv-00452 (D.S.C.

Mar. 26, 2007).    We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.”    Browder v. Dir., Dep’t of Corr., 434 U.S.
257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

           The district court’s order was entered on the docket on

March 26, 2007.   The notice of appeal was filed on September 26,

2007.   Because Thompke failed to file a timely notice of appeal and

the district court denied an extension or reopening of the appeal

period, we dismiss the appeal.          We deny Thompke’s motion to

preclude certain court staff from working on this appeal.        We

dispense with oral argument because the facts and legal contentions




                                - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                     DISMISSED




                              - 3 -